 In the Matter of FOREMAN & CLARK, EMPLOYERandRETAIL SHOE &TEXTILE UNION, LOCAL 410, AFL, PETITIONERCase No. 00-B-1940.-Decided June 12, 1947Mr. C. Richard Lange,of San Francisco, Calif., for the Employerand the Retailer's Council.Mr. Roland C. Davis,of San Francisco, Calif., for the Petitioner.Miss Irene R. Shriber,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at SanFrancisco, California, on February 7, 1947, before Robert E. Tillman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and hereby affirmed.At the close of thehearing, the Employer and the San Francisco Retailer's Council,herein called the Council,' requested the Board to reopen the recordfor the purpose of admitting certain exhibits into evidence and allow-ing argument thereon. For the reasons hereinafter stated, this requestis hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS or FACT1.THE BUSINESS OF THE LIMPLOYEAZForeman & Clark, a Delaware corporation whose principal officeand place of business is in Los Angeles, California, operates 10 retailmen's and boys' clothing stores in the States of Missouri, Washington,and California.This proceeding is concerned only with the Em-ployer's store in San Francisco, California.During the year 1946,the Employer purchased for resale in its San Francisco store, morethan $200,000 worth of merchandise, of which more than 90 percentwas obtained from points outside the State of California.During the'At the hearing, the Council was permitted to intervene in the proceeding74 N L R. B., No 19.77 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame period, sales in the San Francisco store exceeded $300,000, ofwhich approximately 1 percent was to out-of-State customers.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliatedwith the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain employees of the Employer un-til the Petitioner has been certified by the Board in an appropriateunit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE ALLEGED APPROPRIATE UNITThe Petitioner seeks a unit composed of the sales clerks in theclothing departments of the Employer's store, excluding,, the salesclerks in the shoe department.The Employer and the Council op-pose the establishment of the requested unit and contend that theonly appropriate unit is one embracing the clothing sales clerks of theemployer-members of the Council of which the Employer is a member.The Council is an unincorporated association of 32 retail clothingand shoe stores located in San Francisco. It was organized in 1936for the purpose of engaging in collective bargaining with labor or-ganizations on a Council-wide or multiple-employer basis.The Coun-cil has been authorized by its membership to enter into collective bar-gaining agreements on behalf of its members, and in the 11 years ofits existence it has executed several such agreements with variouslabor organizations including the Petitioner.Bargaining relationsbetween the Council and the Petitioner date back to July 1937 whenthey signed their first contract.This contract covered the shoe fit-ters of approximately 30 store-nnembers of the Council.New con-tracts were signed in 1938, 1940, 1945, and 1946,2 and in addition tothe shoe fitters, they covered sales clerks of hosiery, bags, and otheraccessories as well as cashiers. and wrappers.The Employer did2 The record shows that the Council and the Petitioner had no contractual relations fromJuly 1941 through July 1945The contract signed in 1945, however, was made retroactiveto November 12, 1943. FOREMAN & CLARK79not employ any sales clerks covered by these contracts until after the1945 contract was signed when it engaged a shoe salesman. It there-after became a party to the 1945 contract and to the contract executedin July 1946, the latter being currently in force.Both these con-tracts included not only the Employer's shoe salesman, but the stockclerk, the 3 cashiers, and the 2 wrappers. In addition to these 7 em-ployees, 12 other employees of the Employer are covered by Councilcontracts.One contract covers the 9 employees in the busheling de-partment,3 one, the janitor ,4 and one, the 2 employees in the,displaydepartment.5The only employees of the Employer not covered by Council con-tracts are the 13 sales clerks whom the Petitioner now seeks to repre-sent on a single-employer basis.These salespeople work in men'sclothing and furnishings departments.The Employer and the Coun-cil contend that the appropriate form of bargaining unit for theseemployees is one that includes the clothing sales clerks of the 8 store-members of the Council who deal in men's and boys' clothing. Therecord shows that the afore-mentioned employers, including theEmployer herein, have authorized the Council to represent them incollective bargaining with the Petitioner concerning the sales clerksherein.For over 5 years prior to the filing of its petition herein, thePetitioner has attempted to represent the men's clothing sales clerksof the employer-inembers of the Council on a Council-wide basis. In1941, it sought to include them in a contract covering shoe sales clerksand submitted a proposed agreement to the Council to that effect.However, no contract was executed that year.During the negotia-Lions in 1945 and 1946, the Petitioner again subnlittecl_ proposed agree-ments covering clothing sales clerks as Well as shoe clerks.After the1946 contract was signed, the Petitioner attempted to negotiate aseparate agreement with the Council for the clothing salespeople.The record shows that three bargaining conferences were held betweenNovember 1 and 14, 1946, during the course of Which the Petitioneracknowledged that a Council-wide unit was an appropriate unit forclothing sales clerks and bargained for them on this basis.Nego-tiations broke down because of a dispute over the terms of a proposedagreement and not because of any disagreement regarding the scopeof the unit.'This contract was executed with the Amalgamated Clothing Workers of America, CIO4This contract was executed with the Building Service Employees Union, Local 87, andthe Janitor and Elevator OperatorsUnion,Local 1176This contract was executed with the Sign, Scene and Pictorial Painters Union, Local510.755420-48-vol 74-7 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the foregoing facts and the entire record -in the case,we are of the opinion that a unit of sales clerks confined to the Em-ployer's store is inappropriate.The Council, on behalf of the Em-ployer herein and its other members, has had a successful history ofcollective bargaining.That history has included several years ofcontractual relations with the Petitioner with respect to employeeswhose functions are not substantially different from the employeeswhom the Petitioner would now represent on a single-employer basis.Moreover, the Petitioner as well as the Council and the Employer haverecognized the Council-wide unit as an appropriate form of unit forthe clothing sales clerks.The break-down of the November 1946negotiations is not sufficient reason for holding that a unit for theEmployer's sales clerks alone is appropriate.6Under all these cir-cumstances, including the fact that the Council has been duly author-ized by the Employer and its other members to bargain in their behalf,we find that the single-employer unit requested by the Petitioner isinappropriate for the purposes of collective bargaining.We shall,therefore, dismiss the petition herein.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of employees of Foreman & Clark, SanFrancisco, California, filed by Retail Shoe & Textile Union, Local 410,AFL, be, and it hereby is, dismissed.Matter of United For Manufacturers'Association,Inc,49 N L R B 1405, 1411Matter of New Bedford Cotton Manufacturers'Assoceation,49 N. L R B 1315, 1354